 Case 6:19-cv-00197-JDK-JDL Document 22 Filed 10/14/20 Page 1 of 2 PageID #: 69




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                          §
JONAS BARRETT COTHRON,                    §
#920440,                                  §
                                          §
      Plaintiff,                          §
                                          §    Case No. 6:19-cv-197-JDK-JDL
v.                                        §
                                          §
DIRECTOR, TDCJ-CID,                       §
                                          §
      Defendant.                          §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       This action was referred to United States Magistrate Judge John D. Love

 pursuant to 28 U.S.C. § 636. On August 25, 2020, the Magistrate Judge issued a

 Report and Recommendation recommending that Petitioner’s federal habeas petition

 be dismissed with prejudice because the petition is time-barred by the statute of

 limitations under the Antiterrorism and Effective Death Penalty Act of 1996. Docket

 No. 20. The Magistrate Judge further recommended that a certificate of appealability

 be denied sua sponte.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to



                                          1
Case 6:19-cv-00197-JDK-JDL Document 22 Filed 10/14/20 Page 2 of 2 PageID #: 70




file objections from ten to fourteen days). Here, Petitioner did not file objections in

the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and Recommendation, the

Court finds no clear error or abuse of discretion and no conclusions contrary to law.

      Accordingly, the Court hereby ADOPTS the Report and Recommendation of

the United States Magistrate Judge (Docket No. 20) as the findings of this Court. It

is ORDERED that Petitioner’s petition for a writ of habeas corpus is DISMISSED

WITH PREJUDICE as barred by the statute of limitations.             It is FURTHER

ORDERED that a certificate of appealability is DENIED sua sponte.

          So ORDERED and SIGNED this 14th day of October, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             2
